        Case 2:21-cv-01093-CJB-KWR Document 1 Filed 06/05/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


DONALD GLOSTER                                  *          CIVIL ACTION
                                                *
VERSUS                                          *          DOCKET NO. 2:21-cv-1093
                                                *
UNUM LIFE INSURANCE                             *
COMPANY OF AMERICA                              *
                                                *
*   *        *   *   *   *    *   *    *    *   *


                                           COMPLAINT

                                           I. PARTIES

        1.       Plaintiff, DONALD GLOSTER, is a person of the full age of majority, and

a resident of the town of Vacherie, St. James Parish, Louisiana.

        2.       Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA

(“UNUM”), is a foreign corporation authorized to do and doing business in the State of

Louisiana in this judicial district.

                                  II. JURISDICTION & VENUE

        3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this suit

involves questions of federal law.

        4.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claim occurred in this district.
        Case 2:21-cv-01093-CJB-KWR Document 1 Filed 06/05/21 Page 2 of 4




                                III. FACTS & ALLEGATIONS

        5.    The Group Long Term Disability Plan for Employees of Noranda Alumina,

LLC. (“The Plan”) is an employee benefit plan, created, established, sponsored,

administered and funded by Noranda Alumina, LLC.

        6.    Plaintiff is a former employee of Noranda Alumina, LLC, and was at all

relevant times a plan participant of the Plan and at all times qualified as a beneficiary under

the Plan.

        7.    Defendant, UNUM, acted at all times as fiduciary of the Plan by virtue of

being under contract with the Plan, the Plan Administrator of the Plan, and Noranda

Alumina, LLC, to act as claims administrator for the Plan, determine eligibility for benefits

under the Plan, and provide insurance for disability benefit payment obligations under the

Plan.

        8.    Among other benefits, the Plan provided disability benefits.

        9.    Plaintiff has been since prior to March 25, 2020, remains to date and is

expected to remain indefinitely disabled from his own occupation as well as any

occupation and entitled to disability benefits under the terms of the Plan due to chronic

back pain, cryptococcal meningitis, encephalopathy, headaches, HIV/AIDS, complications

thereof and required medications.

        10.   Despite receiving overwhelming proof that Plaintiff remained qualified for

benefits under the plan terms, Defendant, UNUM, prematurely, arbitrarily, capriciously
       Case 2:21-cv-01093-CJB-KWR Document 1 Filed 06/05/21 Page 3 of 4




and in breach of contract, misinterpreted the Plan’s terms and provisions and made

erroneous factual findings to discontinue and deny Plaintiff’s benefits.

       11.      Plaintiff has exhausted all required administrative remedies prior to filing

this lawsuit.

       12.      Plaintiff has incurred attorney’s fees in order to pursue his right to benefits

from the Plan.

       13.      Plaintiff is entitled to judgment awarding disability benefits owed to him

under the terms of the Plan from Defendant, UNUM.

       14.      Plaintiff is entitled to judgment awarding reasonable attorney fees incurred

in his pursuit of these claims from Defendant, UNUM.

       WHEREFORE, Plaintiff, DONALD GLOSTER, prays for judgment against

Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA, as follows:

       1.       For all disability benefits due Plaintiff in the past and future under terms of

                the Plan, plus pre- and post-judgment interest;

       2.       For all reasonable attorney’s fees;

       3.       For costs of suit; and

       4.       For all other relief as the facts and law may warrant.
Case 2:21-cv-01093-CJB-KWR Document 1 Filed 06/05/21 Page 4 of 4




                                  Respectfully Submitted,

                                        s/J. Price McNamara
                                  ____________________________
                                  J. PRICE McNAMARA (20291)
                                  10455 Jefferson Highway, Ste. 2B
                                  Baton Rouge, LA 70809
                                  Telephone: 225-201-8311
                                  Facsimile: 225-201-8313
                                  Email: price@jpricemcnamara.com
                                  Attorney for Complainant
